DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 is being partially considered by considered by the examiner. This is because Applicant has failed to provide a copy of the European Search Report dated September 30, 2020 issued in European Patent Application No. 20176203.6.

Claim Objections
Claims 8-13 and 16-20 are objected to because of the following informalities:  
Claim 8, line 2, recite “in panel (GIP) driving circuit”. Examiner suggests “gate in panel (GIP) driving circuit”.
Claim 10, lines 2-3, recite “on the same side of the display panel”. Examiner suggests “on a first side of the display panel”.
Claim 11, line 9, recites “on the same side of the display panel”. Examiner suggests “on a second side of the display panel”.
Claim 12, line 2, recites “the data voltage modulated based on the touch driving signal”. To keep consistency in the claim language Examiner suggests “the data voltage, wherein the data voltage is modulated based on the touch driving signal”.
Claim 12, line 2, recites “the data lines”. To keep consistency in the claim language Examiner suggest “the plurality of data lines”.
Claim 13, line 2, recites “based on a stylus signal synchronized the touch driving signal”. Examiner suggests “based on a stylus signal synchronized to the touch driving signal”
Claim 16, line 5, recite “on the same side of the display panel”. Examiner suggests “on a first side of the display panel”.
Claim 17, line 9, recites “on the same side of the display panel”. Examiner suggests “on a second side of the display panel”.
Claim 18 recites “[t]he driving circuit according to claim 16, wherein the first and second dummy gate driving circuits, the first gate driving circuit, the second gate driving circuit, the third gate driving circuit and the fourth gate driving circuit are gate in panel (GIP) driving circuits”. Claim 18 depends on claim 16. However, claim 16 fails to disclosed the second dummy gate driving circuit, the third gate driving circuit and the fourth gate driving circuit. The second dummy gate driving circuit, the third gate driving circuit and the fourth gate driving circuit were introduced on claim 17. To correct antecedent issues Examiner suggests changing the claim to: “[t]he driving circuit according to claim 17, wherein the first dummy gate driving circuit, the second dummy gate driving circuit, the first gate driving circuit, the second gate driving circuit, the third gate driving circuit and the fourth gate driving circuit are gate in panel (GIP) driving circuits”.
Claim 19 recites “[t]he driving circuit according to claim 16, wherein the first and second dummy gate driving circuits is configured not to supply the gate signal to the display panel in the beacon period”. To correct antecedent issues regarding the second dummy gate driving circuit, Examiner suggest amending to: “[t]he driving circuit according to claim 16, wherein the first dummy gate driving circuit is configured not to supply the gate signal to the display panel in the beacon period”.
Claim 20, line 4, recites “the first gate driving circuit”. To correct antecedent issues Examiner suggests “a first gate driving circuit”.
Claim 20, line 6, recites “the second gate driving circuit”. To correct antecedent issues Examiner suggests “a second gate driving circuit”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180150178 A1, hereinafter Kim) further in view of Park et al. (US 20150160766 A1, hereinafter Park).

Regarding Claim 1, a touch display device (see Fig. 5. para. [0041] and para. [0055]-[0058]. touchscreen) comprising: 
a display panel (see Fig. 5 para. [0055]. A display device may be implemented as a flat-panel display such as a liquid crystal display (LCD), an organic light-emitting display (OLED display), etc.) having a built-in touch screen panel (see Fig. 5, para. [0041], para. [0055]-[0058]. A touchscreen to which the in-cell touch technology is applied) including a plurality of touch electrodes (see Fig. 5-6, touch sensors Cs, and para. [0056]-[0058] and para. [0069]. FIG. 6 is a view showing a planar arrangement of in-cell type touch sensors. Referring to FIG. 6, touch sensor electrodes C1 to C4 each may be formed from a pattern where a common electrode is split and connected to a plurality of pixels); 
a gate driving circuit configured to supply a gate signal to a plurality of gate lines (see Fig. 5, gate driver 104, gate lines G1-Gn, para. [0061] and para. [0063]. The gate driver 104 sequentially supplies scan pulses to scan lines (also referred to as gate lines) G1 to Gn in synchronization with the data voltages and select lines on the display panel 100 to write the data voltages to); 
a data driving circuit configured to supply a data voltage to a plurality of data lines (see Fig. 5, data driver 102, data lines S1-Sm, and para. [0059]-[0060]. The data voltages output from the data driver 102 are supplied to data lines S1 to Sm); and 
a touch circuit (see Fig. 5, touch sensor driver, 110) configured to supply a touch driving signal to the display panel (see Fig. 5, para. [0058] and para. [0066]-[0067]. Touch sensor driver 110 that drives touch sensors) and sense a pen touch of an active stylus (see Fig. 7, Figs. 9-10, para. [0007], para. [0066]- [0067]. In the touch sensing period, the touch sensor driver 110 drives the touch sensors in response to the synchronization signal Tsync input from the timing controller 106 or host system 108.  In the touch sensing period, the touch sensor driver 110 supplies the touch driving signal to sensor lines L1 to Li to sense touch input.  The touch sensor driver 100 detects touch input by analyzing the amount of charge change at the touch sensors which varies depending on the presence or absence of touch input, and calculates the coordinates of the touch position. The coordinate data of the touch position is sent to the host system 108. The active stylus pen generates a pen activation signal based on a touchscreen activation signal received by the touchscreen 100, and outputs the pen activation signal at a point where it touches the touchscreen 100, thus making it easy to detect the location of touch on the touchscreen 100), 
wherein the gate driving circuit comprises a first gate driving circuit configured to supply a first gate signal to the plurality of gate lines in a first display period (see Fig. 5, gate driver 104, gate lines G1 and Gn, Fig. 9, display period D1, para. [0059]-[0061], and para. [0082]-[0083]. The display drivers 102, 104, 106, and 112 write data of an input image to the pixels P in the display driving period. In the display driving period, the gate driver 104 sequentially supplies scan pulses to scan lines (also referred to as gate lines) G1 to Gn in synchronization with the data voltages and select lines on the display panel 100 to write the data voltages to. 1 frame is time-divided into one or more display periods D1 to D16 for driving the pixels), and to supply a second gate signal to the plurality of gate lines in a second display period (see Fig. 5, gate driver 104, gate lines G1 and Gn, Figs. 9, display driving period D2, para. [0061], and para. [0082]-[0083]), 
wherein the display panel is configured to transmit a beacon signal for the active stylus in a beacon period which is not overlapped to the first display period and the second display period (see Figs. 9, para. [0033] para. [0059]-[0061], and para. [0082]-[0083]. As depicted in figure 9 display period D1 appears before the Beacon period and  the display driving period D2 appears after the Beacon period. Display periods D1 and D2 do not overlap Beacon period).
Kim does not explicitly teach the gate driving circuit comprises a first gate driving circuit supplying a first gate signal to a first part of the plurality of gate lines and a second gate driving circuit supplying a second gate signal to a second part of the plurality of gate lines.
However, Park teaches the gate driving circuit comprises a first gate driving circuit supplying a first gate signal to a first part of the plurality of gate lines (see Fig. 4, 411,and para. [0080]-[0084]. as shown in FIG. 4 may comprise a first panel portion 410 including a first subset of the gate lines (#1 to #640) and a second panel portion 410 including a second subset of the gate lines (#641 to #1280). As shown in part (b) of FIG. 4, the display device is controlled such that the first display driving mode for driving the pixels of the first panel portion 410, the first touch sensing mode, the second display driving mode for driving the pixels of the second panel portion 420. As depicted in figure 4, during the first display driving mode, the gate lines in the first panel portion 410 (gate lines G#1-G#640) are driven by the GIP drivers 411) and a second gate driving circuit supplying a second gate signal to a second part of the plurality of gate lines after (see Fig. 4, 421, and para. [0080]-[0084]. as shown in FIG. 4 may comprise a first panel portion 410 including a first subset of the gate lines (#1 to #640) and a second panel portion 410 including a second subset of the gate lines (#641 to #1280). As shown in part (b) of FIG. 4, the display device is controlled such that the first display driving mode for driving the pixels of the first panel portion 410, the first touch sensing mode, the second display driving mode for driving the pixels of the second panel portion 420. As depicted in figure 4, during the second display driving mode, the gate lines in the second panel portion 420 (gate lines G#641-G#1280) are driven by the GIP drivers 421).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim with Park’s teachings of having two gate drivers to drive two panel portions into which the display panel is divided, since it would have enhanced the display device by driving the display before and after the touch mode on both sides of the device to increase the touch sensing frequency and maintain the total number of signal lines input to the gate drivers, which is capable of preventing an increase of the bezel area of the display device (Park para. [0121] and para. [0026]-[0027]).

Regarding Claim 2, Kim and Park teach the touch display device according to claim 1.
Park further teaches wherein the first gate driving circuit and the second gate driving circuit are gate in panel (GIP) driving circuits (see Fig. 4, first gate drive 411 and second gate driver 421 are implemented as GIP (gate in panel) and para. [0051]).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim with Park’s gate in panel drivers, since it would have been obvious to try from different type of gate drivers known in the art that would have yield the same predictable result of driving the display. Moreover, gate in panel would have improved the integration of the device.

Regarding Claim 3, Kim and Park teach the touch display device according to claim 1.
Park further teaches wherein the first gate driving circuit is disposed at least at one upper side of the display panel, and is configured to supply the first gate signal to the first part of the plurality of gate lines by a plurality of clocks, one or more start pulses, and one or more end signals (see Fig. 4, gate driver 411, and para. [0079]. As depicted in figure 4, the first gate driver 411 is disposed on the upper side of the display and supplies four clock signals CLK1 to CLK4 as 2H 4 phase signals, a first start pulse VST1, a second start pulse VST2 and four end signals END1 to END4 to a gate driver of a first panel portion to drive a pixel display of the first panel portion 410).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim with Park’s teachings, since it would have enhanced the display device by driving the display before and after the touch mode on both sides of the device to increase the touch sensing frequency and maintain the total number of signal lines input to the gate drivers, which is capable of preventing an increase of the bezel area of the display device (Park para. [0121] and para. [0026]-[0027]).

Regarding Claim 4, Kim and Park teach the touch display device according to claim 3.
Park further teaches wherein the first gate driving circuit (see Fig. 5A and para. [0098]-[0106]) comprises: 
a first left gate driving circuit disposed at an upper left side of the display panel (see Fig. 5A and para. [0098]-[0106]. Left gate driver controlling the first panel portion in figure 5A); and 
a first right gate driving circuit disposed at a upper right side of the display panel (see Fig. 5A and para. [0098]-[0106]. Right gate driver controlling the first panel portion in figure 5A), 
wherein the plurality of clocks are applied to the first left gate driving circuit and the first right gate driving circuit to alternately drive the first left gate driving circuit and the first right gate driving circuit (see Fig. 5A and para. [0098]-[0106]. Each of the even signals is input to the even gate driver arranged on the left side of the panel and each of the odd signals is input to the odd gate driver arranged on the right side of the panel respectively as an example).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park with Park’s teachings in another configuration, since it would have enhanced the display device by driving the display before and after the touch mode on both sides of the device to increase the touch sensing frequency and maintain the total number of signal lines input to the gate drivers, which is capable of preventing an increase of the bezel area of the display device (Park para. [0121] and para. [0026]-[0027]).
Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).

Regarding Claim 5, Kim and Park teach the touch display device according to claim 1.
Park further teaches wherein the second gate driving circuit is disposed at least at one lower side of the display panel (see Fig. 4, second gate driver 421 for the second panel portion), and is configured to supply the second gate signal to the second part of the plurality of gate lines by a plurality of clocks, one or more start pulses, and one or more end signals (see Fig. 4, 421 and para. [0079]. Four clock signals CLK1 to CLK4, a third start pulse VST3, a fourth start pulse VST4 and four end signals END1 to END4 as 2H 4 phase signal to a gate driver of a second panel portion to drive a pixel display of the second panel portion).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim with Park’s teachings, since it would have enhanced the display device by driving the display before and after the touch mode on both sides of the device to increase the touch sensing frequency and maintain the total number of signal lines input to the gate drivers, which is capable of preventing an increase of the bezel area of the display device (Park para. [0121] and para. [0026]-[0027]).

Regarding Claim 6, Kim and Park teach the touch display device according to claim 5.
Park further teaches wherein the second gate driving circuit  (see Fig. 5A and para. [0098]-[0106]) comprises: 
a second left gate driving circuit disposed at a bottom left side of the display panel (see Fig. 5A and para. [0098]-[0106]. Left gate driver controlling the second panel portion in figure 5A); and 
a second right gate driving circuit disposed at a bottom right side of the display panel  (see Fig. 5A and para. [0098]-[0106]. Right gate driver controlling the second panel portion in figure 5A), 
wherein the plurality of clocks are applied to the second left gate driving circuit and the second right gate driving circuit to alternately drive the second left gate driving circuit and the second right gate driving circuit (see Fig. 5A and para. [0098]-[0106]. Each of the even signals is input to the even gate driver arranged on the left side of the panel and each of the odd signals is input to the odd gate driver arranged on the right side of the panel respectively as an example).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park with Park’s teachings in another configuration, since it would have enhanced the display device by driving the display before and after the touch mode on both sides of the device to increase the touch sensing frequency and maintain the total number of signal lines input to the gate drivers, which is capable of preventing an increase of the bezel area of the display device (Park para. [0121] and para. [0026]-[0027]).
Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).

Regarding Claim 14, Kim and Park teach the touch display device according to claim 1.
Kim further teaches wherein the beacon period is placed between the first display period and the second display period (see Fig. 9, para. [0033] para. [0059]-[0061], and para. [0082]-[0083]. As depicted in figure 9 Beacon period is between display period D1 and the display driving period D2).

Regarding Claim 15, Kim teaches a driving circuit (see Fig. 5, display drivers 102, 104, 106, and 112, and para. [0058]-.[0059]) in a touch display device (see Fig. 5 para. [0055]-[0058]. A display device to which the in-cell touch sensor technology is applicable) including a display panel (see Fig. 5 and para. [0055] A display device of the present disclosure may be implemented as a flat-panel display such as a liquid crystal display (LCD), an organic light-emitting display (OLED display), etc. Although the following exemplary aspect will be described with respect to a liquid crystal display as an example of a flat-panel display) having a plurality of gate lines (see Fig. 5, G1-Gn, para. [0061] and para. [0076]. Scan lines (also referred to as gate lines) G1 to Gn), a plurality of data lines (see Figs. 5-6, data lines S1-Sm, para. [0060] and para. [0076]), and a plurality of touch electrodes (see Fig. 5-6, touch sensors Cs, and para. [0056]-[0058] and para. [0069]. FIG. 6 is a view showing a planar arrangement of in-cell type touch sensors. Referring to FIG. 6, touch sensor electrodes C1 to C4 each may be formed from a pattern where a common electrode is split and connected to a plurality of pixels), the driving circuit comprising: 
a gate driving circuit configured to supply a first gate signal to the plurality of gate lines in a first display period (see Fig. 5, gate driver 104, gate lines G1 and Gn, Fig. 9, display period D1, para. [0059]-[0061], and para. [0082]-[0083]. The display drivers 102, 104, 106, and 112 write data of an input image to the pixels P in the display driving period. In the display driving period, the gate driver 104 sequentially supplies scan pulses to scan lines (also referred to as gate lines) G1 to Gn in synchronization with the data voltages and select lines on the display panel 100 to write the data voltages to. 1 frame is time-divided into one or more display periods D1 to D16 for driving the pixels); and a second gate signal to the plurality of gate lines in a second display period (see Fig. 5, gate driver 104, gate lines G1 and Gn, Figs. 9, display driving period D2, para. [0061], and para. [0082]-[0083]); 
a touch driving circuit (see Fig. 5, touch sensor driver, 110) configured to supply a beacon signal for an active stylus in a beacon period to the plurality of touch electrodes (see Fig. 5, touch screen 100, Figs. 9-10, para. [0007]-[0008], para. [0083] and para. [0094]. The touchscreen 100 can sense touch when a conductive object such as a finger or the active stylus pen 200 comes into contact with it. Referring to FIGS. 9 the touch sensing system drives the touch sensors during a touch period in response to an externally-input, touch enable signal Beacon), 
wherein the beacon period is not overlapped to the first display period and the second display period (see Figs. 9, para. [0033] para. [0059]-[0061], and para. [0082]-[0083]. As depicted in figure 9 display period D1 appears before the Beacon period and  the display driving period D2 appears after the Beacon period. Display periods D1 and D2 do not overlap Beacon period).
Kim does not explicitly teach the gate driving circuit comprises a first gate driving circuit supplying a first gate signal to a first part of the plurality of gate lines and a second gate driving circuit supplying a second gate signal to a second part of the plurality of gate lines.
However, Park teaches teach the gate driving circuit comprises a first gate driving circuit supplying a first gate signal to a first part of the plurality of gate lines (see Fig. 4, 411,and para. [0080]-[0084]. as shown in FIG. 4 may comprise a first panel portion 410 including a first subset of the gate lines (#1 to #640) and a second panel portion 410 including a second subset of the gate lines (#641 to #1280). As shown in part (b) of FIG. 4, the display device is controlled such that the first display driving mode for driving the pixels of the first panel portion 410, the first touch sensing mode, the second display driving mode for driving the pixels of the second panel portion 420. As depicted in figure 4, during the first display driving mode, the gate lines in the first panel portion 410 (gate lines G#1-G#640) are driven by the GIP drivers 411) and a second gate driving circuit supplying a second gate signal to a second part of the plurality of gate lines (see Fig. 4, 421, and para. [0080]-[0084]. as shown in FIG. 4 may comprise a first panel portion 410 including a first subset of the gate lines (#1 to #640) and a second panel portion 410 including a second subset of the gate lines (#641 to #1280). As shown in part (b) of FIG. 4, the display device is controlled such that the first display driving mode for driving the pixels of the first panel portion 410, the first touch sensing mode, the second display driving mode for driving the pixels of the second panel portion 420. As depicted in figure 4, during the second display driving mode, the gate lines in the second panel portion 420 (gate lines G#641-G#1280) are driven by the GIP drivers 421).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim with Park’s teachings of having two gate drivers to drive two panel portions into which the display panel is divided and include a touch period between driving of the panel portions, since it would have enhanced the display device by driving the display before and after the touch mode on both sides of the device to increase the touch sensing frequency and maintain the total number of signal lines input to the gate drivers, which is capable of preventing an increase of the bezel area of the display device (Park para. [0121] and para. [0026]-[0027]).


Regarding Claim 20, Kim teaches a driving method (see abstract. a touch sensing system and a method of controlling the same) of a touch display device (see Fig. 5. para. [0041] and para. [0055]-[0058]. touchscreen) including a display panel (see Fig. 5 para. [0055]. A display device may be implemented as a flat-panel display such as a liquid crystal display (LCD), an organic light-emitting display (OLED display), etc.) having a plurality of gate lines (see Fig. 5, G1-Gn, para. [0061] and para. [0076]. Scan lines (also referred to as gate lines) G1 to Gn), a plurality of data lines (see Figs. 5-6, data lines S1-Sm, para. [0060] and para. [0076]), and a plurality of touch electrodes (see Fig. 5-6, touch sensors Cs, and para. [0056]-[0058] and para. [0069]. FIG. 6 is a view showing a planar arrangement of in-cell type touch sensors. Referring to FIG. 6, touch sensor electrodes C1 to C4 each may be formed from a pattern where a common electrode is split and connected to a plurality of pixels), the driving method comprising: 
supplying, by gate driving circuit, a first gate signal to the plurality of gate lines in a first display period (see Fig. 5, gate driver 104, gate lines G1 and Gn, Fig. 9, display period D1, para. [0059]-[0061], and para. [0082]-[0083]. The display drivers 102, 104, 106, and 112 write data of an input image to the pixels P in the display driving period. In the display driving period, the gate driver 104 sequentially supplies scan pulses to scan lines (also referred to as gate lines) G1 to Gn in synchronization with the data voltages and select lines on the display panel 100 to write the data voltages to. 1 frame is time-divided into one or more display periods D1 to D16 for driving the pixels); 
supplying, by the gate driving circuit, a second gate signal to the plurality of gate lines in a second display period (see Fig. 5, gate driver 104, gate lines G1 and Gn, Figs. 9, display driving period D2, para. [0061], and para. [0082]-[0083]); and 
transmitting, by the display panel, a beacon signal for an active stylus (see Fig. 5, touch screen 100, Figs. 9-10, para. [0007]-[0008], para. [0083] and para. [0094]. The touchscreen 100 can sense touch when a conductive object such as a finger or the active stylus pen 200 comes into contact with it. Referring to FIGS. 9 the touch sensing system drives the touch sensors during a touch period in response to an externally-input, touch enable signal Beacon) in a beacon period which is not overlapped to the first display period and the second display period (see Figs. 9, para. [0033] para. [0059]-[0061], and para. [0082]-[0083]. As depicted in figure 9 display period D1 appears before the Beacon period and  the display driving period D2 appears after the Beacon period. Display periods D1 and D2 do not overlap Beacon period).
Kim does not explicitly teach the gate driving circuit comprises a first gate driving circuit supplying a first gate signal to a first part of the plurality of gate lines and a second gate driving circuit supplying a second gate signal to a second part of the plurality of gate lines.
However, Park teaches teach the gate driving circuit comprises a first gate driving circuit supplying a first gate signal to a first part of the plurality of gate lines (see Fig. 4, 411,and para. [0080]-[0084]. as shown in FIG. 4 may comprise a first panel portion 410 including a first subset of the gate lines (#1 to #640) and a second panel portion 410 including a second subset of the gate lines (#641 to #1280). As shown in part (b) of FIG. 4, the display device is controlled such that the first display driving mode for driving the pixels of the first panel portion 410, the first touch sensing mode, the second display driving mode for driving the pixels of the second panel portion 420. As depicted in figure 4, during the first display driving mode, the gate lines in the first panel portion 410 (gate lines G#1-G#640) are driven by the GIP drivers 411) and a second gate driving circuit supplying a second gate signal to a second part of the plurality of gate lines (see Fig. 4, 421, and para. [0080]-[0084]. as shown in FIG. 4 may comprise a first panel portion 410 including a first subset of the gate lines (#1 to #640) and a second panel portion 410 including a second subset of the gate lines (#641 to #1280). As shown in part (b) of FIG. 4, the display device is controlled such that the first display driving mode for driving the pixels of the first panel portion 410, the first touch sensing mode, the second display driving mode for driving the pixels of the second panel portion 420. As depicted in figure 4, during the second display driving mode, the gate lines in the second panel portion 420 (gate lines G#641-G#1280) are driven by the GIP drivers 421).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device and method disclosed by Kim with Park’s teachings of having two gate drivers to drive two panel portions into which the display panel is divided and include a touch period between driving of the panel portions, since it would have enhanced the display device by driving the display before and after the touch mode on both sides of the device to increase the touch sensing frequency and maintain the total number of signal lines input to the gate drivers, which is capable of preventing an increase of the bezel area of the display device (Park para. [0121] and para. [0026]-[0027]).

Claims 7-10, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180150178 A1) further in view of Park (US 20150160766 A1), further in view of Moon (US 20160224175 A1).

Regarding Claim 7, Kim and Park teach the touch display device according to claim 1.
Kim further teaches the beacon period in which the beacon signal for the active stylus is generated corresponding to “touch period” (see Figs. 9, and para. [0077]-[0090]. The touch sensing system drives the touch sensors during a touch period in response to an externally-input, touch enable signal Beacon).
Park further teaches, in another configuration, wherein the gate driving circuit further comprising a first dummy gate driving circuit (see Fig. 5B Dummy GIP and para. [0107]-[0112]).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park with Park’s teachings in another configuration, since it would have increased the frequency of the touch sensing or the touch report rate (see para. [0026]-[0027]). In addition, it would have improve the integration of the device.
Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Kim and Park do not explicitly teach the first dummy gate driving circuit corresponds to the “touch period”.
However, Moon teaches the first dummy gate driving circuit corresponding to the “touch period” (see Figs. 16A, 17A, 18A-18B, 18D and para. [0080], para. [0124]-[0128] and para. [0131]-[00139]. A dummy stage circuit of FIGS. 5 and 7 may be applied only to stages of a location in which a touch time starts and terminates among entire stages of the shift register. FIGS. 16A and 17A show N-th, (N+1) th and (N+2) th stages and a dummy stage as a plurality of stages constituting the shift register).
Kim, Park and Moon are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park  with the dummy stages disclosed by Moon, since it would minimizing leakage current of a stage in a standby state during touch operation (Moon para. [0019] and para. [0136]).

Regarding Claim 8, Kim, Park and Moon teach the touch display device according to claim 7.
Park further teaches wherein the first dummy gate driving circuit is in panel (GIP) driving circuit (see Fig. 5B the gate drivers are implemented as GIP (gate in panel) and para. [0051]).
Kim, Park and Moon are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim, Park and Moon with Park’s gate in panel drivers, since it would have been obvious to try from different type of gate drivers known in the art that would have yield the same predictable result of driving the display. Moreover, gate in panel would have improved the integration of the device.

Regarding Claim 9, Kim, Park and Moon teach the touch display device according to claim 7.
Kim further teaches the beacon period in which the beacon signal for the active stylus is generated corresponding to touch period (see Figs. 9, and para. [0077]-[0090]. The touch sensing system drives the touch sensors during a touch period in response to an externally-input, touch enable signal Beacon).
Moon further teaches wherein the first dummy gate driving circuit is configured not to supply the gate signal to the display panel in the “touch” period (see Figs. 18A-18B and 18D and para. [0123]-[0127]. As shown in FIG. 18A, the stages are driven in the order of B, C (dummy stage) and A during forward driving operation and in the order of A, C (dummy stage) and B during reverse driving operation.  In forward driving operation, B is a stage outputting the last gate pulse prior to touch operation, C is a dummy stage which holds charging state of a Q node thereof during a touch time, and A is a stage outputting the first gate pulse after completion of the touch operation).
Kim, Park and Moon are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park with the dummy stages disclosed by Moon, since it would minimizing leakage current of a stage in a standby state during touch operation (Moon para. [0019] and para. [0136]).

Regarding Claim 10, Kim, Park and Moon teach the touch display device according to claim 7.
Moon further teaches wherein the first dummy gate driving circuit, the first gate driving circuit, and the second gate driving circuit are disposed on the same side of the display panel (see Fig. 16A, dummy stage in between the N stage and N+1 stage), and the first gate driving circuit and the second gate driving circuit share a plurality of clocks, one or more start pulses, and one or more end signals through the first dummy gate driving circuit electrically coupled to the first gate driving circuit and the second gate driving circuit (see Fig. 16A and para. [0131]-[0139].  Each of the N-th, (N+1) th, and (N+2) th stages can be provided with at least two clock signals through a clock signal line CLK receive one of output signals of neighboring stages as a start signal and receive the other output signal of neighboring stages as a reset signal).
Kim, Park and Moon are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park  with the dummy stages disclosed by Moon, since it would minimizing leakage current of a stage in a standby state during touch operation (Moon para. [0019] and para. [0136]).

Regarding Claim 16, Kim and Park teach the driving circuit according to claim 15.
Kim further teaches the beacon period in which the beacon signal for the active stylus is generated corresponding to “touch period” (see Figs. 9, and para. [0077]-[0090]. The touch sensing system drives the touch sensors during a touch period in response to an externally-input, touch enable signal Beacon).
Park further teaches, in another configuration, wherein the gate driving circuit further comprising a first dummy gate driving circuit (see Fig. 5B Dummy GIP and para. [0107]-[0112]).
Kim and Park are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park with Park’s teachings in another configuration, since it would have increased the frequency of the touch sensing or the touch report rate (see para. [0026]-[0027]). In addition, it would have improve the integration of the device.
Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Kim and Park do not explicitly teach the first dummy gate driving circuit corresponds to the “touch period”, and wherein the first dummy gate driving circuit, the first gate driving circuit, and the second gate driving circuit are disposed on the same side of the display panel, and the first gate driving circuit and the second gate driving circuit share a plurality of clocks, one or more start pulses, and one or more end signals through the first dummy gate driving circuit electrically coupled to the first gate driving circuit and the second gate driving circuit.
However, Moon teaches the first dummy gate driving circuit corresponding to the “touch period” (see Figs. 16A, 17A, 18A-18B, 18D and para. [0080], para. [0124]-[0128] and para. [0131]-[00139]. A dummy stage circuit of FIGS. 5 and 7 may be applied only to stages of a location in which a touch time starts and terminates among entire stages of the shift register. FIGS. 16A and 17A show N-th, (N+1) th and (N+2) th stages and a dummy stage as a plurality of stages constituting the shift register), and 
wherein the first dummy gate driving circuit, the first gate driving circuit, and the second gate driving circuit are disposed on the same side of the display panel (see Fig. 16A, dummy stage in between the N stage and N+1 stage), and the first gate driving circuit and the second gate driving circuit share a plurality of clocks, one or more start pulses, and one or more end signals through the first dummy gate driving circuit electrically coupled to the first gate driving circuit and the second gate driving circuit (see Fig. 16A and para. [0131]-[0139].  Each of the N-th, (N+1) th, and (N+2) th stages can be provided with at least two clock signals through a clock signal line CLK receive one of output signals of neighboring stages as a start signal and receive the other output signal of neighboring stages as a reset signal).
Kim, Park and Moon are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park  with the dummy stages disclosed by Moon, since it would minimizing leakage current of a stage in a standby state during touch operation (Moon para. [0019] and para. [0136]).

Regarding Claim 18, Kim, Park and Moon teach the driving circuit according to claim 16.
Park further teaches wherein the first and second dummy gate driving circuits, the first gate driving circuit, the second gate driving circuit, the third gate driving circuit and the fourth gate driving circuit are gate in panel (GIP) driving circuits (see Fig. 5B the gate drivers are implemented as GIP (gate in panel) and para. [0051]).
Kim, Park and Moon are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim, Park and Moon with Park’s gate in panel drivers, since it would have been obvious to try from different type of gate drivers known in the art that would have yield the same predictable result of driving the display. Moreover, gate in panel would have improved the integration of the device.

Regarding Claim 19, Kim, Park and Moon teach the driving circuit according to claim 16.
Kim further teaches the beacon period in which the beacon signal for the active stylus is generated corresponding to touch period (see Figs. 9, and para. [0077]-[0090]. The touch sensing system drives the touch sensors during a touch period in response to an externally-input, touch enable signal Beacon).
Moon further teaches wherein the first and second dummy gate driving circuits is configured not to supply the gate signal to the display panel in the “touch” period (see Figs. 18A-18B and 18D and para. [0123]-[0127]. As shown in FIG. 18A, the stages are driven in the order of B, C (dummy stage) and A during forward driving operation and in the order of A, C (dummy stage) and B during reverse driving operation.  In forward driving operation, B is a stage outputting the last gate pulse prior to touch operation, C is a dummy stage which holds charging state of a Q node thereof during a touch time, and A is a stage outputting the first gate pulse after completion of the touch operation).
Kim, Park and Moon are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park  with the dummy stages disclosed by Moon, since it would minimizing leakage current of a stage in a standby state during touch operation (Moon para. [0019] and para. [0136]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180150178 A1) in view of Park (US 20150160766 A1) further in view of Kim et al. (US 20190079623 A1, hereinafter Kim-623).  

Regarding Claim 12, Kim and Park teach, the touch display device according to claim 1.
Kim further teaches wherein the data driving circuit is configured to supply the data voltage to the data lines during the first display period and the second display period (see Fig. 5, data driver 102, Fig. 9 display periods D1-D2, para. [0025]para. [0059]-[0062] and para. [0083]. A display driving circuit that writes data of an input image to the pixels in a plurality of display periods divided from 1 frame The display drivers 102, 104, 106, and 112 write data of an input image to the pixels P in the display driving period. The data voltages output from the data driver 102 are supplied to data lines S1 to Sm. Referring to FIGS. 9 and 10, in the touch sensing system, 1 frame is time-divided into one or more display periods D1 to D16 for driving the pixels)
Kim and Park do not explicitly teach the data voltage modulated based on the touch driving signal.
However Kim-623 teaches the data voltage modulated based on the touch driving signal (see para.[0150] That is, the touch sensing may be performed in a period temporally separated from the display driving, or may be performed simultaneously with the display driving. In this case, when the display driving and the touch sensing are simultaneously performed, a data voltage modulated based on the touch driving signal may be applied to the data line DLs. The data voltage may be modulated by ground voltage modulation, gamma voltage modulation, or the like).
Kim, Park and Kim-623 are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park with Kim-623 teachings, since it would have reduced noise of the touch sensing signal and the display driving and the touch sensing can be performed simultaneously (Kim-623 para. [0151]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180150178 A1) in view of Park (US 20150160766 A1) further in view of Jung et al. (US 20180181241 A1, hereinafter Jung). 

Regarding Claim 13, Kim and Park teach the touch display device according to claim 1.
Kim further teaches wherein the touch circuit (see Fig. 5, touch sensor driver, 110) is configured to sense the pen touch of the active stylus (see Fig. 7, Figs. 9-10, para. [0007], para. [0066]- [0067]. In the touch sensing period, the touch sensor driver 110 drives the touch sensors in response to the synchronization signal Tsync input from the timing controller 106 or host system 108.  In the touch sensing period, the touch sensor driver 110 supplies the touch driving signal to sensor lines L1 to Li to sense touch input. The touch sensor driver 100 detects touch input by analyzing the amount of charge change at the touch sensors which varies depending on the presence or absence of touch input, and calculates the coordinates of the touch position. The coordinate data of the touch position is sent to the host system 108. The active stylus pen generates a pen activation signal based on a touchscreen activation signal received by the touchscreen 100, and outputs the pen activation signal at a point where it touches the touchscreen 100, thus making it easy to detect the location of touch on the touchscreen 100).
Kim and Park do not explicitly teach the touch circuit is configured to sense the pen touch of the active stylus based on a stylus signal synchronized the touch driving signal.
However, Jung teaches the touch circuit is configured to sense the pen touch of the active stylus based on a stylus signal synchronized the touch driving signal (see para. [0047], para. [0095], para. [0106], para. [0108]-[0109], Fig. 3, Fig. 13. After the conductive tip 210 receives the touch driving signal TS from the touch screen TSP at the contact position, the conductive tip 210 transmits the pen transmission signal generated inside the active stylus pen 20 to the contact position of the touch screen TSP so that the pen transmission signal is synchronized with the touch driving signal TS. The active stylus pen 20 contacts the touch screen TSP and receives the first sync signal Beacon, the second sync signal Ping, and the touch driving signal TS from the touch screen TSP. The active stylus pen 20 synchronizes a pen transmission signal PS with the touch driving signal TS based on the first sync signal Beacon and the second sync signal Ping and outputs the pen transmission signal PS at the contact position between the active stylus pen 20 and the touch screen TSP. The touch IC TIC can sense a pen touch input of the touch sensors through the touch periods in the local scan mode. The touch IC TIC can supply the touch sensing signal TSS (i.e., the finger touch sensing signal and the pen touch sensing signal) obtained from the sensing result to the MCU).
Kim, Park and Jung are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Kim and Park with Jung’s teachings, since it would have aided the device easily detecting a touch position on the touch screen (Jung para. [0047]). In addition, it would have improved a touch sensing performance and increased a pen touch report rate by minimizing data interference between a pen touch sensing signal and a finger touch sensing signal when sensing a touch input using an active stylus pen and a touch input using a finger with respect to a touch screen (see para. [0011]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11249582 B2 in view of Kim (US 20180150178 A1).

Current Application No. 17/574,017
U.S. Patent No. 11249582 B2
1. A touch display device comprising: 

a display panel having a built-in touch screen panel including a plurality of touch electrodes; 

a gate driving circuit configured to supply a gate signal to a plurality of gate lines; 

a data driving circuit configured to supply a data voltage to a plurality of data lines; and 

a touch circuit configured to supply a touch driving signal to the display panel and sense a pen touch of an active stylus, 


wherein the gate driving circuit comprises a first gate driving circuit configured to supply a first gate signal to a first part of the plurality of gate lines in a first display period, 


and a second gate driving circuit configured to supply a second gate signal to a second part of the plurality of gate lines in a second display period, 

wherein the display panel is configured to transmit a beacon signal for the active stylus in a beacon period which is not overlapped to the first display period and the second display period.









2. The touch display device according to claim 1, wherein the first gate driving circuit and the second gate driving circuit are gate in panel (GIP) driving circuits.

3. The touch display device according to claim 1, wherein the first gate driving circuit is disposed at least at one upper side of the display panel, and is configured to supply the first gate signal to the first part of the plurality of gate lines by a plurality of clocks, one or more start pulses, and one or more end signals.

4. The touch display device according to claim 3, wherein the first gate driving circuit comprises: a first left gate driving circuit disposed at an upper left side of the display panel; and a first right gate driving circuit disposed at a upper right side of the display panel, wherein the plurality of clocks are applied to the first left gate driving circuit and the first right gate driving circuit to alternately drive the first left gate driving circuit and the first right gate driving circuit.

5. The touch display device according to claim 1, wherein the second gate driving circuit is disposed at least at one lower side of the display panel, and is configured to supply the second gate signal to the second part of the plurality of gate lines by a plurality of clocks, one or more start pulses, and one or more end signals.

6. The touch display device according to claim 5, wherein the second gate driving circuit comprises: a second left gate driving circuit disposed at a bottom left side of the display panel; and a second right gate driving circuit disposed at a bottom right side of the display panel, wherein the plurality of clocks are applied to the second left gate driving circuit and the second right gate driving circuit to alternately drive the second left gate driving circuit and the second right gate driving circuit.

7. The touch display device according to claim 1, wherein the gate driving circuit further comprising a first dummy gate driving circuit corresponding to the beacon period in which the beacon signal for the active stylus is generated.

8. The touch display device according to claim 7, wherein the first dummy gate driving circuit is in panel (GIP) driving circuit.


9. The touch display device according to claim 7, wherein the first dummy gate driving circuit is configured not to supply the gate signal to the display panel in the beacon period.

10. The touch display device according to claim 7, wherein the first dummy gate driving circuit, the first gate driving circuit, and the second gate driving circuit are disposed on the same side of the display panel, and the first gate driving circuit and the second gate driving circuit share a plurality of clocks, one or more start pulses, and one or more end signals through the first dummy gate driving circuit electrically coupled to the first gate driving circuit and the second gate driving circuit.

11. The touch display device according to claim 10, further comprising: 

a third gate driving circuit opposite to the first gate driving circuit with respect to the display panel; 

a fourth gate driving circuit opposite to the second gate driving circuit with respect to the display panel; and 

a second dummy gate driving circuit opposite to the first dummy gate driving circuit with respect to the display panel, 
wherein the second dummy gate driving circuit, the third gate driving circuit, and the fourth gate driving circuit are disposed on the same side of the display panel, and the third gate driving circuit and the fourth gate driving circuit share a plurality of clocks, one or more start pulses, and 

one or more end signals through the second dummy gate driving circuit electrically coupled to the third gate driving circuit and the fourth gate driving circuit.

15. A driving circuit in a touch display device including a display panel having 
a plurality of gate lines, 
a plurality of data lines, and 
a plurality of touch electrodes, the driving circuit comprising: 







a first gate driving circuit configured to supply a first gate signal to a first part of the plurality of gate lines in a first display period; and


 a second gate driving circuit configured to supply a second gate signal to a second part of the plurality of gate lines in a second display period; 












a touch driving circuit configured to supply a beacon signal for an active stylus in a beacon period to the plurality of touch electrodes, wherein the beacon period is not overlapped to the first display period and the second display period.


16. The driving circuit according to claim 15, further comprising a first dummy gate driving circuit corresponding to the beacon period in which the beacon signal for the active stylus is generated, 

wherein the first dummy gate driving circuit, the first gate driving circuit, and 

the second gate driving circuit are disposed on the same side of the display panel, and the first gate driving circuit and the second gate driving circuit share a plurality of clocks, one or more start pulses, and one or more end signals through the first dummy gate driving circuit electrically coupled to the first gate driving circuit and the second gate driving circuit.

17. The driving circuit according to claim 15, further comprising:

a third gate driving circuit opposite to the first gate driving circuit with respect to the display panel; 

a fourth gate driving circuit opposite to the second gate driving circuit with respect to the display panel; and 

a second dummy gate driving circuit opposite to the first dummy gate driving circuit with respect to the display panel, 

wherein the second dummy gate driving circuit, the third gate driving circuit, and the fourth gate driving circuit are disposed on the same side of the display panel, and the third gate driving circuit and the fourth gate driving circuit share a plurality of clocks, one or more start pulses, and one or more end signals through the second dummy gate driving circuit electrically coupled to the third gate driving circuit and the fourth gate driving circuit.

18. The driving circuit according to claim 16, wherein the first and second dummy gate driving circuits, the first gate driving circuit, the second gate driving circuit, the third gate driving circuit and the fourth gate driving circuit are gate in panel (GIP) driving circuits.

19. The driving circuit according to claim 16, wherein the first and second dummy gate driving circuits is configured not to supply the gate signal to the display panel in the beacon period.

20. A driving method of a touch display device including a display panel having a plurality of gate lines, a plurality of data lines, and a plurality of touch electrodes, the driving method comprising: 











supplying, by the first gate driving circuit, a first gate signal to a first part of the plurality of gate lines in a first display period; 



supplying, by the second gate driving circuit, a second gate signal to a second part of the plurality of gate lines in a second display period; and 












transmitting, by the display panel, a beacon signal for an active stylus in a beacon period which is not overlapped to the first display period and the second display period.
1. A touch display device comprising: 

a display panel having a built-in touch screen panel including a plurality of touch electrodes; 

a gate driving circuit configured to supply a gate signal to a plurality of gate lines; 

a data driving circuit configured to supply a data voltage to a plurality of data lines; and 

a touch circuit configured to supply a touch driving signal to the display panel and sense a pen touch of an active stylus based on a signal received in response to the touch driving signal, 

wherein the gate driving circuit comprises a first gate driving circuit configured to supply the gate signal to a first part of the plurality of gate lines before a beacon period in which a beacon signal for the active stylus is generated, and 

a second gate driving circuit configured to supply the gate signal to a second part of the plurality of gate lines after the beacon period ends, 
wherein the beacon period is placed in a middle portion of one frame period including a display period and a touch period, wherein the display period in which display driving is performed and the touch period in which touch driving is performed take place simultaneously while the first gate driving circuit supplies the gate signal to the first part of the plurality of gate lines and the second gate driving circuit supplies the gate signal to the second part of the plurality of gate lines.

2. The touch display device according to claim 1, wherein the first gate driving circuit and the second gate driving circuit are gate in panel (GIP) driving circuits.

3. The touch display device according to claim 1, wherein the first gate driving circuit is disposed at least at one upper side of the display panel, and is configured to supply the first part of the plurality of gate signal to the gate lines by a plurality of clocks, one or more start pulses, and one or more end signals.

4. The touch display device according to claim 3, wherein the first gate driving circuit comprises: a first left gate driving circuit disposed at an upper left side of the display panel; and a first right gate driving circuit disposed at a upper right side of the display panel, wherein the plurality of clocks are applied to the first left gate driving circuit and the first right gate driving circuit to alternately drive the first left gate driving circuit and the first right gate driving circuit.

5. The touch display device according to claim 1, wherein the second gate driving circuit is disposed at least at one lower side of the display panel, and supplies the gate signal to the second part of the plurality of gate lines by a plurality of clocks, one or more start pulses, and one or more end signals.


6. The touch display device according to claim 5, wherein the second gate driving circuit comprises: a second left gate driving circuit disposed at a bottom left side of the display panel; and a second right gate driving circuit disposed at a bottom right side of the display panel, wherein the plurality of clocks are applied to the second left gate driving circuit and the second right gate driving circuit to alternately drive the second left gate driving circuit and the second right gate driving circuit.

7. The touch display device according to claim 1, wherein the gate driving circuit further comprising a first dummy gate driving circuit corresponding to the beacon period in which the beacon signal for the active stylus is generated.

8. The touch display device according to claim 7, wherein the first dummy gate driving circuit, the first gate driving circuit, and the second gate driving circuit are gate in panel (GIP) driving circuits.

9. The touch display device according to claim 7, wherein the first dummy gate driving circuit does not supply the gate signal to the display panel in the beacon period.

10. The touch display device according to claim 7, wherein the first dummy gate driving circuit, the first gate driving circuit, and the second gate driving circuit are disposed on the same side of the display panel, and the first gate driving circuit and the second gate driving circuit share a plurality of clocks, one or more start pulses, and one or more end signals through the first dummy gate driving circuit electrically coupled to the first gate driving circuit and the second gate driving circuit.

11. The touch display device according to claim 10, further comprising:
 
a third gate driving circuit opposite to the first gate driving circuit with respect to the display panel; 

a fourth gate driving circuit opposite to the second gate driving circuit with respect to the display panel; and 

a second dummy gate driving circuit opposite to the first dummy gate driving circuit with respect to the display panel, 
wherein the second dummy gate driving circuit, the third gate driving circuit, and the fourth gate driving circuit are disposed on the same side of the display panel, and the third gate driving circuit and the fourth gate driving circuit share a plurality of clocks, one or more start pulses, and 

one or more end signals through the second dummy gate driving circuit electrically coupled to the third gate driving circuit and the fourth gate driving circuit.

12. A driving circuit in a touch display device including a display panel having a built-in touch screen panel including a plurality of touch electrodes, a data driving circuit configured to supply a data voltage to a plurality of data lines, and a touch circuit configured to supply a touch driving signal to the display panel and sensing a pen touch of an active stylus based on a signal received in response to the touch driving signal, the driving circuit comprising: 

a first gate driving circuit configured to supply a gate signal to a first part of a plurality of gate lines before a beacon period in which a beacon signal for the active stylus is generated; and 

a second gate driving circuit configured to supply the gate signal to a second part of the plurality of gate lines after the beacon period ends, wherein the beacon period is placed in a middle portion of one frame period including a display period and a touch period, wherein the display period in which display driving is performed and the touch period in which touch driving is performed take place simultaneously while the first gate driving circuit supplies the gate signal to the first part of the plurality of gate lines and the second gate driving circuit supplies the gate signal to the second part of the plurality of gate lines.









13. The driving circuit according to claim 12, further comprising a first dummy gate driving circuit corresponding to the beacon period in which the beacon signal for the active stylus is generated, 

wherein the first dummy gate driving circuit, the first gate driving circuit, and 

the second gate driving circuit are disposed on the same side of the display panel, and the first gate driving circuit and the second gate driving circuit share a plurality of clocks, one or more start pulses, and one or more end signals through the first dummy gate driving circuit electrically coupled to the first gate driving circuit and the second gate driving circuit.

14. The driving circuit according to claim 13, further comprising: 

a third gate driving circuit opposite to the first gate driving circuit with respect to the display panel; 

a fourth gate driving circuit opposite to the second gate driving circuit with respect to the display panel; and 

a second dummy gate driving circuit opposite to the first dummy gate driving circuit with respect to the display panel, 

wherein the second dummy gate driving circuit, the third gate driving circuit, and the fourth gate driving circuit are disposed on the same side of the display panel, and the third gate driving circuit and the fourth gate driving circuit share a plurality of clocks, one or more start pulses, and one or more end signals through the second dummy gate driving circuit electrically coupled to the third gate driving circuit and the fourth gate driving circuit.

15. The driving circuit according to claim 14, wherein the first and second dummy gate driving circuits, the first gate driving circuit, the second gate driving circuit, the third gate driving circuit and the fourth gate driving circuit are gate in panel (GIP) driving circuits.

16. The driving circuit according to claim 14, wherein the first and second dummy gate driving circuits do not supply the gate signal to the display panel in the beacon period.

17. A driving method of a touch display device including a display panel having a built-in touch screen panel including a plurality of touch electrodes, a first gate driving circuit and a second gate driving circuit supplying a gate signal to a plurality of gate lines, a data driving circuit supplying a data voltage to a plurality of data lines, and a 
touch circuit supplying a touch driving signal to the display panel and sensing a pen touch of an active stylus based on a signal received in response to the touch driving signal, the driving method comprising: 

supplying, by the first gate driving circuit, the gate signal to a part of the plurality of gate lines before a beacon period in which a beacon signal for the active stylus is generated; and 

supplying, by the second gate driving circuit, the gate signal to another part of the plurality of gate lines after the beacon period ends, wherein the beacon period is placed in a middle portion of one frame period including a display period and a touch period, and wherein the display period in which display driving is performed and the touch period in which touch driving is performed take place simultaneously while the first gate driving circuit supplies the gate signal to the part of the plurality of gate lines and the second gate driving circuit supplies the gate signal to the another part of the plurality of gate lines.


The claims in US 11249582 B2 do not disclose wherein the display panel is configured to transmit a beacon signal for the active stylus in a beacon period which is not overlapped to the first display period and the second display period; and a touch driving circuit configured to supply a beacon signal for an active stylus in a beacon period to the plurality of touch electrodes, wherein the beacon period is not overlapped to the first display period and the second display period.
However, Kim teaches wherein the display panel is configured to transmit a beacon signal for the active stylus in a beacon period which is not overlapped to the first display period and the second display period (see Figs. 9, para. [0033] para. [0059]-[0061], and para. [0082]-[0083]. As depicted in figure 9 display period D1 appears before the Beacon period and  the display driving period D2 appears after the Beacon period. Display periods D1 and D2 do not overlap Beacon period); and 
a touch driving circuit (see Fig. 5, touch sensor driver, 110) configured to supply a beacon signal for an active stylus in a beacon period to the plurality of touch electrodes (see Fig. 5, touch screen 100, Figs. 9-10, para. [0007]-[0008], para. [0083] and para. [0094]. The touchscreen 100 can sense touch when a conductive object such as a finger or the active stylus pen 200 comes into contact with it. Referring to FIGS. 9 the touch sensing system drives the touch sensors during a touch period in response to an externally-input, touch enable signal Beacon), wherein the beacon period is not overlapped to the first display period and the second display period (see Figs. 9, para. [0033] para. [0059]-[0061], and para. [0082]-[0083]. As depicted in figure 9 display period D1 appears before the Beacon period and  the display driving period D2 appears after the Beacon period. Display periods D1 and D2 do not overlap Beacon period).
US 11249582 B2 and Kim are related to touch sensitive display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device and method disclosed by US 11249582 B2 with Kim’s teachings, since it would aided in accurately communicating with an active pen stylus without interfering with display operations.

Regarding Claim 14, Claim 1 of US 11249582 B2 and Kim teach the touch display device according to claim 1.
Kim further teaches wherein the beacon period is placed between the first display period and the second display period (see Fig. 9, para. [0033] para. [0059]-[0061], and para. [0082]-[0083]. As depicted in figure 9 Beacon period is between display period D1 and the display driving period D2).
US 11249582 B2 and Kim are related to touch sensitive display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device and method disclosed by US 11249582 B2 with Kim’s teachings, since it would aided in accurately communicating with an active pen stylus without interfering with display operations.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11249582 B2 in view of Kim (US 20180150178 A1), further in view of Kim-623 (US 20190079623 A1).  

Regarding Claim 12, Claim 1 of US 11249582 B2 and Kim teach the touch display device according to claim 1.
Kim further teaches wherein the data driving circuit is configured to supply the data voltage to the data lines during the first display period and the second display period (see Fig. 5, data driver 102, Fig. 9 display periods D1-D2, para. [0025]para. [0059]-[0062] and para. [0083]. A display driving circuit that writes data of an input image to the pixels in a plurality of display periods divided from 1 frame The display drivers 102, 104, 106, and 112 write data of an input image to the pixels P in the display driving period. The data voltages output from the data driver 102 are supplied to data lines S1 to Sm. Referring to FIGS. 9 and 10, in the touch sensing system, 1 frame is time-divided into one or more display periods D1 to D16 for driving the pixels).
US 11249582 B2 and Kim are related to touch sensitive display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device and method disclosed by US 11249582 B2 with Kim’s teachings, since it would aided in providing information necessary to display and image during a first and second display period.
Claims in US 11249582 B2 and Kim do not explicitly teach the data voltage modulated based on the touch driving signal.
However Kim-623 teaches the data voltage modulated based on the touch driving signal (see para.[0150] That is, the touch sensing may be performed in a period temporally separated from the display driving, or may be performed simultaneously with the display driving. In this case, when the display driving and the touch sensing are simultaneously performed, a data voltage modulated based on the touch driving signal may be applied to the data line DLs. The data voltage may be modulated by ground voltage modulation, gamma voltage modulation, or the like).
US 11249582 B2, Kim and Kim-623 are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by US 11249582 B2 and Kim with Kim-623 teachings, since it would have reduced noise of the touch sensing signal and the display driving and the touch sensing can be performed simultaneously (Kim-623 para. [0151]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent No. 11249582 B2 in view of Kim (US 20180150178 A1), further in view of further in view of Jung (US 20180181241 A1). 

Regarding Claim 13, Claim 1 of US 11249582 B2 and Kim teach the touch display device according to claim 1.
Kim further teaches wherein the touch circuit (see Fig. 5, touch sensor driver, 110) is configured to sense the pen touch of the active stylus (see Fig. 7, Figs. 9-10, para. [0007], para. [0066]- [0067]. In the touch sensing period, the touch sensor driver 110 drives the touch sensors in response to the synchronization signal Tsync input from the timing controller 106 or host system 108.  In the touch sensing period, the touch sensor driver 110 supplies the touch driving signal to sensor lines L1 to Li to sense touch input. The touch sensor driver 100 detects touch input by analyzing the amount of charge change at the touch sensors which varies depending on the presence or absence of touch input, and calculates the coordinates of the touch position. The coordinate data of the touch position is sent to the host system 108. The active stylus pen generates a pen activation signal based on a touchscreen activation signal received by the touchscreen 100, and outputs the pen activation signal at a point where it touches the touchscreen 100, thus making it easy to detect the location of touch on the touchscreen 100).
US 11249582 B2 and Kim are related to touch sensitive display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device and method disclosed by US 11249582 B2 with Kim’s teachings, since it would aided in providing the necessary structure to sense stylus input.
Claims in US 11249582 B2 and Kim do not explicitly teach the touch circuit is configured to sense the pen touch of the active stylus based on a stylus signal synchronized the touch driving signal.
However, Jung teaches the touch circuit is configured to sense the pen touch of the active stylus based on a stylus signal synchronized the touch driving signal (see para. [0047], para. [0095], para. [0106], para. [0108]-[0109], Fig. 3, Fig. 13. After the conductive tip 210 receives the touch driving signal TS from the touch screen TSP at the contact position, the conductive tip 210 transmits the pen transmission signal generated inside the active stylus pen 20 to the contact position of the touch screen TSP so that the pen transmission signal is synchronized with the touch driving signal TS. The active stylus pen 20 contacts the touch screen TSP and receives the first sync signal Beacon, the second sync signal Ping, and the touch driving signal TS from the touch screen TSP. The active stylus pen 20 synchronizes a pen transmission signal PS with the touch driving signal TS based on the first sync signal Beacon and the second sync signal Ping and outputs the pen transmission signal PS at the contact position between the active stylus pen 20 and the touch screen TSP. The touch IC TIC can sense a pen touch input of the touch sensors through the touch periods in the local scan mode. The touch IC TIC can supply the touch sensing signal TSS (i.e., the finger touch sensing signal and the pen touch sensing signal) obtained from the sensing result to the MCU).
US 11249582 B2, Kim and Jung are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by US 11249582 B2 and Kim with Jung’s teachings, since it would have aided the device easily detecting a touch position on the touch screen (Jung para. [0047]). In addition, it would have improved touch sensing performance and increased a pen touch report rate by minimizing data interference between a pen touch sensing signal and a finger touch sensing signal when sensing a touch input using an active stylus pen and a touch input using a finger with respect to a touch screen (see para. [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180113559 A1 – Bae et al. – Beacon signal is supply to at least one of a plurality of touch electrodes to communicate to an active stylus during a beacon period. The beacon period is located between two display periods (Figs. 8-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        12/15/2022